[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT PER STIPULATION
Upon due notice the above action came to a hearing on May 19, 1992, at which the following occurred:
(1) Plaintiffs filed their withdrawal of action as against defendant Sophie Stoyak.
(2) Nancy J. Vavra filed her appearance as for Einhorn, Bernblum  Greenberg.
(3) The parties filed their Stipulation for Judgment dated May 19, 1992 as to which on record judgment is entered in accordance therewith.
PHILIP R. PASTORE STATE TRIAL REFEREE